Citation Nr: 9922608	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  There is no evidence of a psychiatric disability in 
service.  

3.  The first medical evidence of a psychiatric disability 
was in 1991.  

4.  No competent evidence establishing a relationship between 
the psychiatric disability noted in 1991 and military service 
has been presented.  

5.  No competent evidence has been presented to show that the 
veteran currently has a clear diagnosis of PTSD due to 
disease or injury which was incurred in or aggravated by 
service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
establishing (1) a clear diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran's service medical records are entirely negative 
for any findings or diagnoses of a psychiatric disability.  
Furthermore, there is no evidence of a post-service 
psychiatric disability until November 1991, at which time a 
diagnosis of panic disorder was made.  

In May 1998, the veteran was afforded a VA psychiatric 
examination.  At that time, he complained of depression and 
anxiety and panic attacks dating back to 1993.  He reported 
that he had been taking Paxil since 1969 and described 
experiencing chest pain when he was as young as 23 years of 
age, noting that "I think it was panic even then."  The 
final impression was that of panic/anxiety disorder; however, 
no medical evidence has been submitted which serves to link 
the currently demonstrated panic/anxiety disorder to disease 
or injury incurred in or aggravated by the veteran's military 
service.

Although the veteran has presented sufficient medical 
evidence which documents that he suffers from a psychiatric 
condition manifested by panic/anxiety disorder, no competent 
evidence has been submitted which serves to link any 
currently demonstrated disability to a disease or injury 
incurred in or aggravated by service. Furthermore, no medical 
evidence has been submitted to demonstrate that the veteran 
has a clear diagnosis of PTSD which can be attributed to 
disease or injury which was incurred in or aggravated by 
service.  The veteran and his wife, as lay people, are not 
competent to offer an opinion as to questions of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

In the absence of competent evidence of a link between the 
veteran's panic/anxiety disorder and service, and absent a 
clear diagnosis of PTSD, the Board concludes that the veteran 
has failed to meet his initial burden of producing evidence 
of a well-grounded claim.  Hence, service connection must be 
denied.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his panic/anxiety 
disorder is related to disease or injury incurred in or 
aggravated by service or that he is suffering from PTSD due 
to his service in the Republic of Vietnam.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make his claim as set forth above well grounded.  



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied, as a well-grounded claim has not been 
presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

